Citation Nr: 0810131	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an inguinal hernia, post operative from October 
1, 2004 through October 1, 2006.

2.  Entitlement to a compensable rating for residuals of an 
inguinal hernia, post operative after October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to October 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation of the right inguinal 
hernia, postoperative to 10 percent disabling, effective 
October 1, 2004, because evidence showed a recurrence of the 
inguinal hernia.  In a rating decision dated March 2006, the 
RO reduced the veteran's evaluation of 10 percent to zero 
percent effective October 1, 2006 because a new VA 
examination showed that the hernia that recurred, which 
merited an increased rating, was a new hernia which was not 
the service-connected hernia. 


FINDING OF FACT

By history and currently, the service-connected right 
inguinal hernia has been and continues to be manifested by 
subjective complaints of increased pain with standing and 
walking.  The service-connected hernia is well healed with no 
evidence of recurrence. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of an inguinal hernia, post operative from October 
1, 2004 through October 1, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7338 (2007). 

2.  The criteria for a compensable rating for residuals of an 
inguinal hernia, post operative after October 1, 2006, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim in such 
a case, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Under Diagnostic Code 7338, for inguinal hernias, a zero 
percent evaluation is warranted for not operated but 
remediable hernias, a 10 percent evaluation is warranted for 
postoperative recurrent, readily reducible and well supported 
by truss or belt inguinal hernias, a 30 percent evaluation is 
warranted for small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss or not reducible 
inguinal hernias, and a 60 percent rating is warranted for 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible inguinal 
hernias. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Analysis

The veteran asserts that his condition merits a rating in 
excess of 10 percent prior to October 2006 and a compensable 
rating thereafter.  He contends that he has a small 
postoperative recurrent hernia which is documented in his 
medical files.  

In this case, the competent and credible medical evidence 
demonstrates that no more than a 10 percent rating is 
warranted for the veteran's residuals of an inguinal hernia 
prior to October 2006 and that no more than a compensable 
rating is warranted thereafter.  

A review of the record reveals that the veteran received an 
increased rating based on an April 2005 emergency room 
report.  In that report, it was noted that the veteran had a 
recurrent inguinal hernia, which is not amenable to truss 
treatment and is small, placing him at risk of incarceration.  
The RO also considered the veteran's November 2004 VA 
examination report.  In that report, the examiner noted 
evidence of recurrence of inguinal hernia, which is reducible 
and operable, with mild tenderness.  

However, on VA examination in March 2006, a VA examiner found 
that the veteran's service-connected right inguinal hernia 
was well repaired after surgery with no evidence of 
recurrence.  The examiner noted that the veteran has a 
current direct inguinal hernia that protrudes through the 
abdomen wall.  The VA examiner stated that this hernia is new 
and not a reoccurrence of the indirect inguinal hernia that 
the veteran had surgically repaired while he was on active 
duty.  The examiner reported that the indirect inguinal 
hernia was well repaired with no evidence of recurrence.  It 
is noted that this medical opinion was also reviewed by a 
chief physician at that VA facility.

Upon reviewing the aforementioned evidence of record, the 
Board finds that the 2006 VA examiner's opinion is of great 
probative value because he reviewed the entire case file, 
noted both hernias and distinguished between them.  The 
private physician during the emergency room consultation did 
not distinguish between the veteran's service-connected 
hernia and his nonservice-connected hernia.  In fact, there 
is no indication that he knew of a preexisting hernia.  
Regarding the 2004 VA examination, it is noted that the 
examiner reported that although there was a recurrence of an 
inguinal hernia, it was reducible and operable with mild 
tenderness and the veteran was not using a truss or belt.  
Based on the aforementioned, the evidence clearly shows at no 
time prior to October 2006 did the veteran's service-
connected inguinal hernia meet the criteria for a rating in 
excess of 10 percent.  Additionally, since 2006, the evidence 
shows that the veteran's service-connected indirect inguinal 
hernia was well repaired with no evidence of recurrence.

The Board acknowledges the representative's assertions set 
forth in February 2008.  The representative stated, 
considering the description of direct and indirect hernia it 
is reasonable to concede the bulges are intrinsically 
intertwined either by predisposing the veteran to developing 
new hernias and/or his postoperative residuals superimposing 
on his new hernia.  See also attached Internet Article.  The 
representative also requested a new VA examination.  However, 
the Board disagrees.  The Board finds that the March 2006 VA 
examiner as well as the chief of his department clearly 
distinguished between the veteran's new direct inguinal 
hernia and the veteran's service-connected indirect inguinal 
hernia.  The VA examination is also adequate as the examiner 
reviewed the veteran's claims file, reviewed his medical 
history, and examined him.  The examiner then rendered an 
independent opinion and provided a rationale for his 
conclusion.  As such, the Board finds that the VA examination 
report is competent and credible and wholly adequate the rate 
the current level of severity of the veteran's service-
connected indirect inguinal hernia.  The Board also 
acknowledges that it may only compensate the veteran for 
service-connected disability.  It is only precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Such is not the case in this appeal.  The VA 
examiner in March 2006 has distinguished between the 
veteran's service-connected and nonservice-connected 
disabilities.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Nicholson, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  However, upon reviewing the pertinent 
evidence of record, the Board finds that, at no time during 
the pendency of this appeal has the veteran's service-
connected disability been more disabling than 10 percent 
prior to October 1, 2006 and zero percent thereafter.  As an 
aside, it is also noted that because the 10 percent 
evaluation for the veteran's hernia had been in effect for 
less than five years, the provisions of 38 C.F.R. § 
3.344(a),(b), do not apply.  The provisions of 38 C.F.R. § 
3.344(c) provide that ratings in effect for less than five 
years can be reduced upon a showing that the disability has 
improved.  Under these circumstances, the appeal is denied.

Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  In October 2004, the 
veteran received notice of what information must be submitted 
to substantiate a claim for an increased rating prior to the 
initial adjudication of the claim in February 2004.  As to 
informing the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any medical 
records or evidence in his possession that pertained to his 
claim.

Additionally, in March 2006, the veteran received general 
notice of what is needed to obtain a disability rating under 
the Diagnostic Code and examples of the type of evidence 
needed to substantiate his claim.  See generally Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, private medical records and VA treatment 
records.  The VA also attempted to locate records from the 
VAMC in Palo Alto; however, the records could not be located.  
VA also provided the veteran with a VA examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for inguinal 
hernia, post operative from October 1, 2004 through October 
1, 2006, is denied.

Entitlement to a compensable rating for residuals of an 
inguinal hernia, post operative after October 1, 2006, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


